FILED
                                                                         United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                             Tenth Circuit

                                   TENTH CIRCUIT                                December 2, 2015

                                                                             Elisabeth A. Shumaker
                                                                                 Clerk of Court
JOSHUA ROBERT BENTON,

              Petitioner - Appellant,
                                                              No. 15-5076
v.                                                (D.C. No. 4:14-CV-00026-JED-PJC)
                                                            (D. N.D. Okla.)
MICHAEL ADDISON, Warden,

              Respondent - Appellee.




            ORDER DENYING CERTIFICATE OF APPEALABILITY
                      AND DISMISSING APPEAL


Before GORSUCH, O’BRIEN, and BACHARACH, Circuit Judges.


       Congress decided to pretermit meritless 28 U.S.C. § 2254 litigation. Habeas

petitioners have the burden to make “a substantial showing of the denial of a

constitutional right,” see 28 U.S.C. § 2253(c)(2). The law requires us to predetermine

whether “reasonable jurists could debate whether (or, for that matter, agree that) [a

habeas] petition should have been resolved in a different manner or that the issues

presented were adequate to deserve encouragement to proceed further.” Slack v.

McDaniel, 529 U.S. 473, 484 (2000) (quotations omitted). It does not require or even

expect a detailed explanation at every turn and this case does not deserve one.

       The district court issued a thorough and legally sound 30-page order addressing
and denying each of Joshua Benton’s claims. Benton makes no effort to demonstrate

how or why the court got it wrong; he merely reiterates the arguments he raised below.

         Because no jurist of reason could reasonably debate the correctness of the result

reached by the district court, we DENY a COA and DISMISS this matter. The district

court permitted Benton to proceed on appeal without prepayment of fees. But only

prepayment is excused, see 28 U.S.C. § 1915(a). Benton is required to pay all filing

($5.00) and docketing fees ($500.00). Payment must be made to the Clerk of the District

Court.



                                            Entered by the Court:


                                            Terrence L. O’Brien
                                            United States Circuit Judge




                                             -2-